DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 1/4/2021, is acknowledged. Claims 1, 3-4, 7, 9, 14, and 16 are amended; Claims 6, 10-13, 15, and 18 are canceled.  No new matter is added.  Claims 1-5, 7-9, 14, and 16-17 are currently pending.
The rejection of Claims 3-4, 6-9, and 12-17 under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments to the claims.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Jenny on 3/19/2021.
The application has been amended as follows: 
In Claim 1, amend lines 19 to 21 as follows: “wherein the conveyor belt is configured to immediately transport the hosel unit at the second position; and”


Allowable Subject Matter
Claims 1-5, 7-9, 14, and 16-17 are allowed.
The prior art of record fails to teach an apparatus comprising a first heating unit at a first position, a second heating unit at a second position proximal to the first position, a conveyor belt, a hosel positioning device, and a heat sink, wherein the hosel positioning device is coupled to the conveyor belt, wherein the first heating unit comprises an induction heater and the hosel positioning device is configured to position a hosel of a golf club head inside a first localized heating area within a coiled tube and a club head body outside the first localized heating area, the second heating unit comprises a resistive heater wherein the hosel positioning device is configured to position the hosel of the golf club head in a second localized heating of the resistive heater and the body of the golf club head outside the second localized heating area, wherein the conveyor belt is configured to immediately transport the hosel positioning device from the first heating unit at the first position to the second heating unit at a second position, and wherein the heat sink is configured to be removably coupled to a club head body in the first heating unit and the second heating unit.  Closest prior art Karner fails to teach a second heating unit comprising a resistive heater, a conveyor belt comprising a hosel positioning device, and a heat sink configured to be removably coupled to a club head body.  Prior art Seidel fails to teach a hosel positioning device coupled to a conveyor belt and configured to position a hosel of a golf club head in first and second localized heating areas and fails to teach a heat sink configured to be removably coupled to a club head body in the first heating unit and second heating unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735